Citation Nr: 0616334	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  98-09 244	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to induction into a vocational rehabilitation 
program prior to June 1998.

(The issues of service connection for headaches, an initial 
disability rating higher than 20 percent for a post-operative 
brachial artery bypass procedure on the right arm, an initial 
compensable disability rating for a right thigh scar, and 
compensable ratings for scars on the left leg and right arm 
are addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1979 to April 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 decision by the Vocational 
Rehabilitation and Counseling Service (VR&C) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to vocational rehabilitation 
services prior to June 1, 1998.  

The appeal was previously before the Board in April 2001 to 
afford the veteran a hearing, which was subsequently held in 
July 2001 by a Decision Review Officer of the RO.  In June 
2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  Transcripts of the 
hearings are in the file. 

The Board remanded this case again in December 2004 for 
additional development, which subsequently was accomplished 
as it pertains to this claim and nothing further is needed to 
ensure compliance with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1. In September 1992, the veteran's application for 
vocational rehabilitation services was denied because he was 
not eligible for the services as he did not have a 20 percent 
disability rating; after the veteran was notified of the 
decision and his procedural and appellate rights, he did not 
file an appeal.

2. In May 1993, while the veteran was found eligible for 
vocational rehabilitation services to pursue a bachelor's 
degree, the services were denied because the veteran was 
pursuing the degree at a private school, when a similar 
program was available at a more economical rate; after the 
veteran was notified of the decision and his procedural and 
appellate rights, he did not file an appeal.

3. The veteran's April 1996 application for vocational 
rehabilitation services was discontinued because the veteran 
did not cooperate and report for his scheduled counseling 
session. 

4. In February 2000, the veteran was inducted retroactively 
into vocational rehabilitation services, effective in June 
1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 1998, for 
vocational rehabilitation services under Chapter 31 of the 
Title 38 of the United States Code have not been met. 38 
U.S.C.A. §§ 3100, 5107(b) (West 2002); 38 C.F.R. §§ 21.1(a), 
21.40, 21.120, 21.198, 21.282(b), 21.362, 21.412, 21.414 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information  and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The veteran was provided post-adjudication VCAA notice by 
letter in May 2005.  The veteran was notified of the evidence 
needed to substantiate the claim, namely, evidence of the 
reason to remove the discontinued status and evidence of a 
reason for timely induction prior to 1998.  The veteran was 
told that VA would obtain VA records and records of other 
Federal agencies and that he could submit any evidence in his 
possession. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini at 18 Vet. 
App. 112 (38 C.F.R. § 3.159 notice).

As the VCAA notices came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence.  And 
after the VCAA notice in May 2005, the claim was essentially 
readjudicated in December 2005.  For these reasons, the 
veteran has not been prejudiced by late timing of the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Alternatively, the VCAA is inapplicable to a claim involving 
vocational rehabilitation, which falls under Chapter 31 of 
Title 38 of the United States Code.  In Barger v. Principi, 
16 Vet. App. 132 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA with its 
expanded duties is not applicable to certain cases, pointing 
out that the VCAA statute was found in Chapter 51 of Title 38 
of the United States Code. 

Analysis

The veteran filed a claim for vocational rehabilitation 
services in June 1998.  Because the veteran only had three 
classes remaining at a private school to complete his degree, 
VR&C determined that it was more economical to complete the 
degree program at the private school rather than enrolling 
the veteran in a state college, where he would have to 
complete another two years for his degree.  He was, 
therefore, paid benefits for March 1999 through October 1999, 
when he received his degree.  In March 2000, the veteran 
further was granted retroactive 


induction back to the date of his June 1998 claim.  The 
veteran, however, asserts that he should be eligible for 
services dating back to 1992 based on a previous claim. 

The purpose of Chapter 31 of Title 38 of the United States 
Code is to provide for all services and assistance necessary 
to enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment. 38 
U.S.C.A. § 3100; 38 C.F.R. § 21.1(a).

Under 38 C.F.R. § 21.282(b)(1), a veteran may be inducted 
into a vocational rehabilitation program retroactively when 
all of the following conditions are met: (i) the period for 
which retroactive induction is requested is within the 
veteran's basic period of eligibility or extended 
eligibility; (ii) the veteran was entitled to disability 
compensation during the period for which retroactive 
induction is requested, and met the criteria of entitlement 
to vocational rehabilitation for that period; and (iii) the 
training the veteran pursued during the period is applicable 
to the occupational objective that is confirmed in initial 
evaluation to be compatible with his disability, consistent 
with his abilities, interests, and aptitudes, and otherwise 
suitable for accomplishing vocational rehabilitation.  

A veteran shall not be inducted into a vocational 
rehabilitation program retroactively, even if all of the 
above conditions are met, if timely induction was prevented 
by the veteran's lack of cooperation in completing an initial 
evaluation; the veteran had previously received benefits 
under another VA program of education or training for any 
period for which retroactive Chapter 31 benefits are being 
sought; a period of extended evaluation is authorized to 
determine the reasonable feasibility of a vocational goal; or 
the veteran's claim is not received within certain specified 
time limits.  38 C.F.R. § 21.282 (b)(2).

In a June 1992 rating decision, the veteran's service-
connected disabilities had a combined rating of 10 percent.  
In September 1992, the veteran's application for vocational 
rehabilitation services was denied because he was not 
eligible for the services as he did not have a 20 percent 
disability rating as required by 38 C.F.R. § 21.40 (the 
condition precedent to basic entitlement to vocational 
rehabilitation was a service-connected disability of 20 
percent or more).  

By the time of the veteran's reapplication in December 1992, 
the veteran's service-connected disabilities were rated 20 
percent disabling by rating decision in November 1992.  While 
the veteran was found eligible for vocational rehabilitation 
services to pursue a bachelor's degree, in May 1993, the 
services were denied because the veteran was pursuing the 
degree at a private school, when a similar program was 
available at a more economical rate.  After the veteran was 
notified of the decision and his procedural and appellate 
rights, he did not file an appeal of the May 1993 
determination.  

VA will generally select courses of study and training, 
completion of which usually results in a diploma or a degree.  
If such courses are not available in the area in which the 
veteran resides, or if they are available but not accessible 
to the veteran, other arrangements may be made.  38 C.F.R. 
§ 21.120 (b).  The cost of education and training services 
will be one of the factors considered in selecting a facility 
when: (1) there is more than one facility in the area in 
which the veteran resides which: (i) meets the requirements 
for approval under §§ 21.292 through 21.298; (ii) can provide 
the education and training services, and other supportive 
services specified in the veteran's plan; and (iii) is within 
reasonable commuting distance; or (2) the veteran wishes to 
train at a suitable facility in another area, even though 
training can be provided at a suitable facility in the area 
in which the veteran resides.  38 C.F.R. § 21.120 (c).

The VR&C did not approve of the veteran's attendance at a 
private school based on the cost of the education and the 
availability of several other facilities in the area offering 
similar training.  In May 1993, the veteran was notified of 
this decision and his procedural and appellate rights, but he 
did not appeal.  The decision of VA is final and binding upon 
all field stations of VA as to conclusions based on evidence 
on file at that time; and will not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities.  38 C.F.R. § 21.412.  In absence of clear and 
unmistakable error, the September 1992 and May 1993 decisions 
are final and cannot be revised and vocational rehabilitation 
benefits cannot be paid retroactively based on the claims 
filed in 1992.  38 C.F.R. § 20.414.

In April 1996, the veteran again applied for vocational 
rehabilitation services.  He had the initial counseling 
session in June 1996; however, because the planning was not 
completed and a final determination had not been made, a 
follow-up session was scheduled in August 1996.  The veteran 
then requested that the session be rescheduled for October 
1996, but he did not report for the rescheduled session.  In 
October 1996, VA notified the veteran that because he did not 
report for his scheduled counseling appointment or respond to 
the follow-up letter, his claim would be suspended.  He was 
notified that he could reactivate the claim without 
completing another application by contacting VA within one 
year of the date of his current application.  There is no 
record that the veteran responded to the notice or contact VA 
about reactivating his claim.  Although the veteran asserted 
in the July 2001 hearing that he did not receive the notices, 
they were sent to the veteran's last known address and were 
not returned as undeliverable.

A veteran requesting or being provided services under Chapter 
31 must:  1) cooperate with VA staff in carrying out the 
initial evaluation and developing a rehabilitation plan, 2) 
arrange a schedule which allows him to devote the time needed 
to attain the goals of the rehabilitation plan, 3) seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan; 4) and conform to procedures established by VA 
governing pursuit of a rehabilitation plan including 
enrollment and reenrollment in a course, securing supplies, 
and other applicable procedures.  38 C.F.R. § 21.362.  When a 
veteran's cooperation becomes unsatisfactory, services and 
assistance may be discontinued and he will be assigned to 
"discontinued" status. 38 C.F.R. § 21.198(b)(2).

As the veteran did not cooperate with VA staff in carrying 
out the initial evaluation and developing a rehabilitation 
plan, his status was changed to "discontinued" for the 
purpose of his 1996 claim.  38 C.F.R. § 21.198(b)(2).  Since 
timely induction was prevented by the veteran's lack of 
cooperation in completing an initial evaluation, the veteran 
can not be inducted into the vocational rehabilitation 
program retroactively to April 1996.  38 C.F.R. § 
21.282(b)(2).

For the foregoing reasons, the Board finds that the veteran 
was not entitled to vocational rehabilitation services prior 
to June 1998. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine does not 
apply.  38 U.S.C.A. § 5107(b). 


ORDER

Induction into a vocational rehabilitation program prior to 
June 1998 is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


